Citation Nr: 0714844	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for small fiber 
peripheral neuropathy of the right hand, to include as a 
result of exposure to Agent Orange.

3.  Entitlement to service connection for small fiber 
peripheral neuropathy of the left hand, to include as a 
result of exposure to Agent Orange.

4.  Entitlement to service connection for small fiber 
peripheral neuropathy of the right foot, to include as a 
result of exposure to Agent Orange.

5.  Entitlement to service connection for small fiber 
peripheral neuropathy of the left foot, to include as a 
result of exposure to Agent Orange.

6.  Entitlement to service connection for diabetic 
retinopathy, to include as a result of exposure to Agent 
Orange.

7.  Entitlement to service connection for spots in the visual 
field of the right eye, to include as a result of exposure to 
Agent Orange.

8.  Entitlement to service connection for hypertension, to 
include as a result of exposure to Agent Orange.

9.  Entitlement to service connection for basal and squamous 
cell carcinomas, and atypical seborrheic keratoses, to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959, and March 1960 to December 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2003 rating 
decisions by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing at the RO 
before the undersigned was conducted in September 2006. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examinations with opinions as to any nexus between the 
conditions on appeal and military service are needed to 
resolve the issues.  See 38 U.S.C.A. § 5103A.

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  Although the veteran believes 
that his diabetes mellitus and associated conditions are due 
to inservice Agent Orange exposure, development is also 
needed to determine entitlement based on direct in-service 
occurrence.  The veteran gave a history of abnormal blood 
glucose in service in May 1974 during hospitalization for an 
unrelated condition.  The earliest diagnosis of diabetes 
contained in the record was in November 2002.  Glucose 
intolerance was diagnosed in July 1995.  An examination is 
needed to resolve the issue of whether the veteran manifested 
diabetes mellitus in service or within one year of discharge.  

The veteran's appeals for small fiber peripheral neuropathy 
of all four extremities, diabetic retinopathy, spots in the 
visual field of the right eye, and hypertension are 
inextricably intertwined with the diabetes claim, inasmuch as 
a grant of service connection for diabetes could affect the 
outcome of those claims, as they may be symptoms of his 
diabetes mellitus.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Accordingly, consideration of these claims must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

October 1980 service medical records reveal that a seborrheic 
keratosis was excised from the veteran's left neck, and an 
intradermal nevus was excised from his upper lip.  From 1996 
to 2003, the veteran received treatment for squamous and 
basal cell carcinomas, and actinic and seborrheic keratoses, 
of the left forehead, face, right neck, chest, and back.  An 
examination is needed to determine if there is any nexus 
between his post-service skin cancer and keratoses, and 
military service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire the 
complete clinical records pertaining to 
any treatment for the issues on appeal 
which are not currently of record. 

2.  Then, schedule the veteran for 
appropriate VA examinations to determine 
the nature and etiology of the diabetes 
mellitus, small fiber peripheral 
neuropathy of all four extremities, 
diabetic retinopathy, spots in the visual 
field of the right eye, and hypertension.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should render opinions as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any diabetes mellitus, small fiber 
peripheral neuropathy of all four 
extremities, diabetic retinopathy, spots 
in the visual field of the right eye, and 
hypertension (a) had their onset in 
military service; or (b) were manifested 
to a compensable degree within 1 year of 
separation from service; or (c) are 
otherwise medically related to active 
military service, including putative Agent 
Orange exposure.  In rendering the 
requested opinions, the examiners should 
address the significance of the veteran's 
reported history of abnormal blood glucose 
in service in May 1974.  The examiners 
should provide a complete rationale for 
any opinions offered.

3.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
skin cancer or keratosis.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current skin cancer 
or keratosis: (a) had its onset in 
military service; or (b) was manifested to 
a compensable degree within 1 year of 
separation from service; or (c) is 
otherwise medically related to active 
military service, including sun exposure, 
chemical exposure, and putative Agent 
Orange exposure.  In rendering the 
requested opinions, the examiner should 
address the significance of the veteran's 
October 1980 tissue examination and 
pathology report.  

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
provide an appropriate time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

